Case: 21-1459   Document: 51     Page: 1   Filed: 08/11/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  MARY LOUISE SULLIVAN, ELNORA A. MARVIN,
 MARQUETTA G. BROWN, ALL SUBSTITUTED FOR
            DANIEL J. WILLIAMS,
             Claimants-Appellants

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-1459
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-4168, Judge Joseph L. Toth.
                 ______________________

                Decided: August 11, 2022
                 ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimants-appellants.

     EVAN WISSER, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, argued for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, ERIC P. BRUSKIN, PATRICIA M.
 MCCARTHY; CHRISTINA LYNN GREGG, BRIAN D. GRIFFIN,
Case: 21-1459    Document: 51     Page: 2    Filed: 08/11/2022




 2                                   SULLIVAN   v. MCDONOUGH



 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                  ______________________

      Before REYNA, CHEN, and STARK, Circuit Judges.
 CHEN, Circuit Judge.
     Ms. Mary Louise Sullivan et al., substituting for Mr.
 Daniel J. Williams, appeal the decision of the United States
 Court of Appeals for Veterans Claims (Veterans Court) af-
 firming a decision of the Board of Veterans’ Appeals
 (Board) denying service connection for Mr. Williams’s
 schizophrenia. Williams v. Willkie, No. 19-4168, 2020 WL
 5792175, at *1 (Vet. App. Sept. 29, 2020). Appellants argue
 the Veterans Court legally erred by misconstruing the re-
 lationship between 38 U.S.C. § 1111 and 38 U.S.C. § 1153.
 Specifically, Appellants argue the Veterans Court errone-
 ously “relied upon a legal standard that effectively placed
 the burden on the veteran to show that a preexisting con-
 dition had increased in severity while on active duty” and
 improperly conflated the “presumption of soundness” un-
 der § 1111 with the “presumption of aggravation” under
 § 1153. Appellants’ Br. 4, 11. Because the Veterans Court
 correctly interpreted the relevant statutes in accordance
 with the statutory language and our precedent, we affirm.
     We have jurisdiction under 38 U.S.C. § 7292 and re-
 view the Veterans Court’s statutory interpretation de novo.
 Anania v. McDonough, 1 F.4th 1019, 1022 (Fed. Cir. 2021);
 Hudgens v. McDonald, 823 F.3d 630, 634 (Fed. Cir. 2016).
     Section 1111 sets forth the “presumption of soundness”
 whereby, in the course of assessing a veteran’s entitlement
 to disability compensation, “every veteran shall be taken to
 have been in sound condition when examined, accepted,
 and enrolled for service except . . . where clear and unmis-
 takable evidence demonstrates that the injury or disease
 existed before acceptance and enrollment and was not ag-
 gravated by such service.” In other words, “the government
Case: 21-1459    Document: 51      Page: 3    Filed: 08/11/2022




 SULLIVAN   v. MCDONOUGH                                    3



 must show clear and unmistakable evidence of both a
 preexisting condition and a lack of in-service aggravation”
 to establish that a veteran entitled to the presumption does
 not have a service-connected disability. Wagner v. Principi,
 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphases added).
 Section 1153 guides the analysis of the second prong of
 § 1111 requiring that the condition “was not aggravated.”
 Specifically, § 1153 explains that in-service aggravation oc-
 curs when “there is an increase in disability during [] ser-
 vice.” If there is such an increase, the veteran is entitled
 to a “presumption of aggravation,” that is, a presumption
 that the veteran’s service aggravated the condition. The
 government can overcome this presumption by demon-
 strating, again by clear and unmistakable evidence, “that
 the increase in disability is due to the natural progress of
 the disease.” § 1153; Wagner, 370 F.3d at 1096. To ulti-
 mately overcome the presumption of soundness, therefore,
 the government must show: (1) a preexisting condition; and
 (2) lack of in-service aggravation, which the government
 can establish by showing that the increase in disability is
 due to natural progression and not service.
     The Veterans Court correctly interpreted both stat-
 utes, consistently and properly requiring the government
 to overcome both presumptions with clear and unmistaka-
 ble evidence. The Veterans Court began by properly apply-
 ing the presumption of soundness because “[Mr.
 Williams’s] entrance examination did not note the presence
 of schizophrenia or any other psychiatric abnormalities.”
 Williams, 2020 WL 5792175, at *3. The Veterans Court
 ultimately found that the government overcame the pre-
 sumption under a correct interpretation of the statutes
 that tracks our analysis above. First, the Veterans Court
 found that the government satisfied the first prong of
 § 1111 with clear and unmistakable evidence that Mr. Wil-
 liams’s schizophrenia preexisted service. Id. The Veterans
 Court next analyzed the second prong: whether Mr. Wil-
 liams’s condition was aggravated by service. Id. at *4. The
Case: 21-1459     Document: 51     Page: 4    Filed: 08/11/2022




 4                                    SULLIVAN   v. MCDONOUGH



 Veterans Court found the government met its burden by
 presenting clear and unmistakable evidence that any wors-
 ening of Mr. Williams’s condition was attributable to the
 “ongoing ebb and flow of symptoms” consistent with “a clas-
 sic presentation of schizophrenia.” Id. (internal quotations
 marks omitted). This demonstrates that the Veterans
 Court, both in explanation and in practice, correctly inter-
 preted both § 1111 and § 1153, as well as the relationship
 between the two.
      We also disagree with Appellants’ argument that the
 Veterans Court improperly placed the burden on Mr. Wil-
 liams to demonstrate an increase in disability under
 § 1153. Appellants’ Br. 6–7; Oral Arg. at 3:48–4:14. This
 challenge is based on the Veterans Court’s citation to Davis
 v. Principi, 276 F.3d 1341, 1347 (Fed. Cir. 2002), where we
 found that a veteran had not established entitlement to a
 presumption of aggravation. However, the Veterans Court
 relied on Davis only for its useful description of the defini-
 tional portion of § 1153, namely, that “increase in disabil-
 ity” in that statute “refers to ‘an overall worsening of the
 disability rather than any observable increase in disability,
 irrespective of temporal duration.’” Williams, 2020 WL
 5792175, at *4 (quoting Davis, 276 F.3d at 1344). Appel-
 lants’ contention, at bottom, is that any citation to Davis
 necessarily means that the Veterans Court placed the bur-
 den on the veteran to show an increase in disability. That
 asserted reading of the Veterans Court opinion is merit-
 less. As explained above, because the Veterans Court
 found that Mr. Williams was entitled to the presumption of
 aggravation (unlike the veteran in Davis), the Veterans
 Court then correctly required the government to show lack
 of in-service aggravation. Id.
     Because we agree with the Veterans Court’s statutory
 interpretation, we affirm.
                         CONCLUSION
     We have considered Appellants’ remaining arguments
Case: 21-1459    Document: 51   Page: 5   Filed: 08/11/2022




 SULLIVAN   v. MCDONOUGH                                5



 and do not find them persuasive. For the foregoing rea-
 sons, we affirm the decision of the Veterans Court.
                       AFFIRMED